Citation Nr: 1725306	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, following the January 2013 statement of the case, additional evidence, including VA treatment records, was added to the claims file.  Although the Veteran has not waived agency of original jurisdiction (AOJ) consideration of these records, as the appeal is being remanded for further development, the AOJ with have an opportunity to review these records in connection with the claim on appeal.  See 38 C.F.R. § 20.1304 (2016).

In November 2016, the Veteran testified during a videoconference hearing before the undersigned; a transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right ankle disorder is secondary to his service-connected left knee disability.  See September 2011 Statement.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additionally, service connection may be established for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran underwent a VA examination in January 2012, and was diagnosed was diagnosed as having a post-operative right ankle.  The examiner opined that it was less likely than not that his right ankle disorder was related to his service-connected left knee disability.  The examiner reasoned that there was no evidence to demonstrate a nexus of symptoms or physical findings from the time of the Veteran's discharge to the present, and the first mention of ankle pain was in February 2007.

The January 2012 VA examination is insufficient for a number of reasons.  First, the examiner did not address whether the Veteran's right ankle disorder was aggravated by the service-connected left knee disability.  Such an opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

Second, the examiner did not provide a rationale for the opinion on secondary causation, but focused on whether a right ankle disability began during service and continued thereafter.  Finally, although the examiner stated that the Veteran's first mention of ankle pain was in 2007, VA treatment records reveal treatment for a right ankle ligament strain in October 2000, and a right ankle sprain/strain in July 2005.  As a result, it appears the opinion is based on an inaccurate factual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether the current right ankle disability is related to an event in service or to the service connected left knee disability.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.

The examiner should answer the following:

a)  For each right ankle disability present at any time since 2012 (even if not shown on the current examination), the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that it was caused by his service-connected left knee disability.

b)  For each such right ankle disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that it was aggravated by his service-connected left knee disability.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should consider the Veteran's reports of history and symptoms.

The examiner should provide reasons for each opinion.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4.  If any benefits sought on appeal are denied, issue a supplemental statement of the case.  Then, the appeal should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

